DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-8 and 16-18 in the reply filed on August 25, 2021 is acknowledged.  Claims 10-15 and 19 have been withdrawn.  Claims 1-8 and 16-18 are currently pending and under examination.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/FR2018/052040, filed August 9, 2018, which claims priority to French Patent Application No. FR1757644, filed August 10, 2017.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Willaertia magna species” in line 4-5.  There is insufficient antecedent basis for these limitations in the claim.
In claim 2, the use of the phrase "and/or" twice in the claimed method is indefinite because it creates multiple alternatives and, thus, it is uncertain what is intended for the method of combating the proliferation of fungi. 
Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally regarding claim 3, the term “other protozoa of the Willaertia magna species” is indefinite, because it is unclear what is meant by “other protozoa,” including what other species are included or excluded by this limitation.  It is noted that not all other protozoa of the species would be appropriate or effective for use in the method.  
Further, claim 3 recites the limitations "the Solumitris ameba genus" in line 3-4, “the Cercomonas genus” in line 4, and “the Paracercomonas genus” in line 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the division Ascomycota" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations “the strain deposited under the number PTA-7824 at the ATCC” (emphasis added) in line 2-3, and “the strain deposited under the number PTA-7825 at the ATCC” (emphasis added) in line 3-4.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2019/0231827, Published Aug. 1, 2019; Priority to Oct. 18, 2016).
With regard to claims 1 and 5, Baker et al. teach a method for combating the proliferation of fungi, including pathogenic fungi, the method including bringing protozoa of the Willaertia magna species, including the Willaertia magna strains deposited with ATCC under accession numbers PTA-7824 and PTA-7825, into contact with the fungi (Abs.; Para. 34, 37).  
While Baker et al. teach utilizing the protozoa of Willaertia magna for treatment of a human or animal subject (Abs.; Para. 21), it would have been obvious to one of ordinary skill in the art that the protozoa of Willaertia magna could likewise be utilized to combat the proliferation of fungi on non-human/animal surfaces.  The use of protozoa of Willaertia magna for combating the proliferation of fungi on surfaces not associated with application to humans and animals amounts to the simple substitution of one known surface in need of anti-fungal treatment for another.  Wherein this treatment would have been expected to predictably and 
With regard to claim 2, Baker et al. teach that the Willaertia amoeba, which includes the protozoa of the Willaertia magna species, utilized in the method can be in any form, including specifically in live form (Para. 33).
With regard to claim 3, Baker et al. teach that one or more species of amoebae of the genus Willaertia, which would include Willaertia magna, can be used in combination for treatment (Para. 31).  
With regard to claims 4, 6-8, and 16-18, Baker et al. do not specifically teach that the fungi combated is from the division Ascomycota; is chosen from sordariomycetes, eurotiomycetes, dothideomycetes, saccharomycetes, leotiomycetes, oomycetes and a combination thereof, and/or is chosen from B. cinerea, E. necator, F. solani, C. globosum, P. chrysogenum, P. viticola, P. infestans, T. viride, T. harzianum, A. fumigatus, A.alternata, A.flavus, P. variotii, A.niger, C. albicans, U. botrytis, E. nigrum, B. cinerea, P. roqueforti, C. cladosporioides, F. chevalieri, A. pullulans and a combination thereof; is chosen from Botrytis, Erysiphe, Fusarium, Penicillium, Plasmopara, Phytophthora, Chaetomium, Trichoderma, Aspergillus, Alternaria, Candida, Ulocladium, Epicoccum and Cladosporium genera and a combination thereof, and/or chosen from B. cinerea, E. necator, F. solani, C. globosum, P. chrysogenum, P. viticola, P. infestans, T. viride, T. harzianum, A. fumigatus, A.alternata, A.flavus, P. variotii, A.niger, C. albicans, U. botrytis, E. nigrum, B. cinerea, P. roqueforti, C. cladosporioides, E. chevalieri, A. pullulans and a combination thereof; that combating proliferation includes parasitic fungi of plants; treating fungal diseases of vine, of cereals, of potatoes, of fruit trees and market garden crops; where the fungal disease includes vine powdery mildew, vine downy mildew, cereal 
However, as noted above, Baker et al. teach a method for combating the proliferation of fungi, including pathogenic fungi, the method including bringing protozoa of the Willaertia magna species, including the Willaertia magna strains deposited with ATCC under accession numbers PTA-7824 and PTA-7825, into contact with the fungi (Abs.; Para. 34, 37).  It is noted protozoa of Willaertia magna species, including specifically the Willaertia magna strains deposited with ATCC under accession numbers PTA-7824 and PTA-7825, cannot be separated from their physical properties.  As such, the intended uses as recited in these claims are results that would naturally flow from bringing Willaertia magna into contact with fungi as taught by Baker et al.  
Conclusion
No claims are allowable.

Art of Record:
Bodennec et al., US 8,168,167, Published 2012 (combating proliferation of bacteria, with the exception of treatment of humans and animals, using protozoa of the Willaertia magna species, including Willaertia magna strains deposited with ATCC under accession numbers PTA-7824 and PTA-7825).

Plasson et al., US 2016/0249624, Published Sept 1, 2016 (combating proliferation of bacteria, with the exception of treatment of humans and animals, using protozoa of the Willaertia magna Willaertia magna strains deposited with ATCC under accession numbers PTA-7824 and PTA-7825).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653